Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 3, 2019                                                                                        Bridget M. McCormack,
                                                                                                                    Chief Justice

  158005                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  JEFFREY S. MANIACI,                                                                                   Richard H. Bernstein
             Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158005
                                                                     COA: 333952
                                                                     Gladwin CC: 14-007559-CH
  THOMAS DIROFF and MANDY DIROFF,
           Defendants-Appellees,
  and
  KENNETH G. SILER AND TONYA L.
  SILER REVOCABLE TRUST,
            Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 15, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether his proposed alterations to Parcel B fall within the scope of the
  easement created by the 2015 consent judgment. In addition to the brief, the appellant
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). Appellee Kenneth G. Siler and Tonya L. Siler Revocable Trust shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 3, 2019
           t0430
                                                                                Clerk